COLLIER, C. J.
Although the answer of the garnishee is not made a part of the record by bill of exceptions, yet it must be regarded as such, as it appears to have been acted on, and made the foundation for the judgment of the county court. The answer concludes with a prayer that the garnishee may be discharged, and the judgment continues thus, “ which plaintiffs, by their attorney opposed, and came and moved the court for judgment on such answer-, for the amount due for damages, interest, and costs on plaintiff’s judgment in this case; which motion be*644ing heard, &c.” In fact, the answer and judgment arelso incorporated, that it is fairly inferrable that the garnishee made his statement orally in court, and that it was written out by the clerk as a warrant for the judgment.
In Presnall v. Mabry, [3 Porter’s Rep. 105.] this court say, “ It is a clear principle of law, that a judgment cannot be rendered on the answer of a garnishee, against him, unless there is a distinct admission of a legal debt, either due or to become due, by him, to the defendant in the original suit.” But in Mann v. Buford, [3 Ala. Rep. N. S. 312,] it was held, that the garnishee need not admit in express terms that he owes a sum of money to the person whose debtor he is supposed to be, but it is enough if he states facts from which his indebtedness must be inferred. [See also Baker v. Moody, 1 Ala. Rep. N. S. 315.] The denial by the garnishee that he is indebted to Stewart George, would be entirely disregarded, if the facts he discloses showed the reverse to be true, but such cannot be assumed to be the case. He states that Saltmarsh, by the purchase under execution, became the proprieter of the tavern, and was entitled both at law and in equity to hold it against all persons, but was willing to dispose- of it for six thousand dollars; being the aggregate ófhis mortgages and the sum paid upon his purchase under execution, and did actually relinquish the excess beyond that sum to the garnishee, remarking that the latter and his brother might do as he pleased with it. .This statement unexplained by any thing else, shows that the garnishee, in virtue of his -purchase, became the proprietor of the tavern, free from all liability to pay Stewart George any thing.— Assuming the answer to be true, as we must, in the attitude in which the case is presented, and the inference is, that Saltmarsh became the proprietor of the hotel, and sold it to the garnishee for ten thousand and five' dollars, but remitted all above six thousand. That Saltmarsh united in himself both the legal and equitable titles, cannot, upon the record before us, be disputed, and this being conceded, there is as little room for making the garnishee the debtor to the defendant for the sum remitted.
If Saltmarsh did not perfect his title by the purchase at sheriff’s sale, but was a mortgagee with, or without a power of sale, then he was incompetent to make the arrangement with the garnishee which is alleged, and the latter by his purchase, would become substituted to the rights only which - he had. • If Stewart *645George, either as mortgagor, or by contract with Saltmarsh was entitled to an interest in the property, it is perfectly clear, that he could not relinquish it to the garnishee so as to prejudice the claims of creditors. Such an interest would be regarded in the same point of view as real or personal estate that was tangible, and the one could no more be given away, or conveyed so as to delay, hinder and defraud creditors, than the other. But if the defendant in the judgment had such a right, of which the record does not sufficiently inform us, it must be asserted in a court of equity, by himself or a creditor. That court is competent to the adjustment of all equities and trusts which may be shewn to exist.
From the view taken it results, that the county court erred in rendering a judgment against the garnishee, its judgment was rightly reversed by the circuit court; and the judgment of the latter court is consequently affirmed.